DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 41 is objected to because of the following informalities:  claim 41 recites “the syringe comprise” this should be “the syringe comprises.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-11, 13, 28, 31, 32, and 41 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Diaz et al. (US 2018/0333543 A1).
With regard to claim 1, Diaz et al. teach an electronic injection monitoring device configured to mate with a syringe having a flange, comprising: a channel configured to receive at least a portion of the syringe (Fig. 7 monitoring device 150 receives the syringe at channel 162); one or more flange members configured to couple to the flange of the syringe and to be gripped during performance of an injection (Figs. 6 and 7 the flanges of the monitoring device can be viewed extending on either side of the channel); one or more force sensors connected to the flange members ([0094], [0095] force sensor 152); and a communication module configured to 
With regard to claim 2, see [0093], [0094] the sensor flange senses the force provided by the user’s fingers on the underside of the flange which opposes the force on the plunger.
With regard to claims 3 and 4, see [0095] the force sensor may be resistance based.
With regard to claim 8, an orientation sensor may also be used ([0111]).
With regard to claims 9-11, see at least [0095].
With regard to claim 13, see at least [0108] temperature sensors may also be used.
With regard to claim 41, see Figs. 6 and 7, barrel 112, plunger rod 116, finger press 132, and stopper 114.
With regard to claims 28 and 32, Diaz et al. teach a method for monitoring progress of an injection of a medicament, comprising: providing a syringe configured to administer the medicament (Figs. 6 and 7 member 112) and an injection monitoring device (Figs. 6 and 7 member 150) comprising one or more force sensors positioned to detect data associated with an amount of force applied to the syringe during performance of an injection of the medicament ([0094], [0095] force sensor 152); detecting data from the one or more force sensors ([0095]); and determining a state of the syringe based at least in part on the detected data ([0095]).
With regard to claim 31, the device 150 is mated with the proximal end of the plunger via the other device structures.

Claim(s) 14-17, 28, 31, 32, and 42 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rios et al. (US 2017/0136185 A1).

With regard to claim 15, see [0047].
With regard to claims 16 and 17, see [0095] the force sensor may be resistance based.
With regard to claim 42, see Fig. 2B see the finger press at 212 connected to rod 214, the stopper is not explicitly shown in this Figure but would necessarily be taken as the distal end of the plunger rod, generally see Fig. 8A distal disc section shown attached to the shaft.
With regard to claims 28 and 31, Rios et al. teach a method for monitoring progress of an injection of a medicament, comprising: providing a syringe configured to administer the medicament (Fig. 2A member 220) and an injection monitoring device (Fig. 2A member 240) comprising one or more force sensors positioned to detect data associated with an amount of force applied to the syringe during performance of an injection of the medicament Fig. 2B member 250, [0047]); detecting data from the one or more force sensors ([0048]); and determining a state of the syringe based at least in part on the detected data ([0048]).
With regard to claim 32, the monitoring device 240 is mated with the syringe via the plunger.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al. (US 2018/0333543 A1) as applied to claim 1 above, and further in view of Lipp et al. (US 6,171,276 B1).
With regard to claims 5-7 and 12, Diaz et al. teach a shield may be used to protect the needle prior to use ([0005]) but do not disclose using a switch to detect deployment of the shield.  However, Lipp et al. teach using a displacement switch to determine displacement of a cover or using a pressure sensor on a part placed on the target, such a location would include the shield which is retracted for delivery, to aid in ensuring proper insertion has occurred (Col. 9 lines 15-59, Col. 10 lines 49-58, Col. 16 lines 9-24).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a switch with the cover of Diaz et al. or an additional pressure (force) sensor associated with the cover of Diaz et al. which would provide a signal to the processor as in Lipp et al. as Lipp et al. teach this is beneficial to ensure insertion has occurred before delivery.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rios et al. (US 2017/0136185 A1) as applied to claim 14 above, and further in view of Diaz et al. (US 2018/0333543 A1) and Lipp et al. (US 6,171,276 B1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783